Although I concur that there may be more than one proximate cause in the incident sub judice, I respectfully dissent from the majority's view that this matter should be remanded for trial on the issue of the use of the treadmill. I would find that genuine issues of material fact exist only on the issue of the placement of the treadmills as is opined in Dr. Herbert's opinion, as quoted supra on page 7.
I believe the majority treads on thin ground when it seeks to superimpose upon a business invitee a higher standard of care because it is aligned to a medical provider. To assume that any health club should have to go so far as to warn treadmill users that closing their eyes might make them lose their balance is to go one step beyond the pale. Medical facilities can be charged with the restricted standard of care of a business invitee without some heightened responsibility when the facility conducts an ordinary non-medical function i.e., ATM machine or a McDonald's restaurant on premises or cooperates in a YMCA facility.
I would reverse on the sole issue of proximate cause and placement of the treadmill.
  ______________________ JUDGE SHEILA G. FARMER